IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10349
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

KEVIN LA-DON MCKENZIE,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:00-CR-98-ALL
                        --------------------
                          February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kevin La-Don McKenzie appeals the sentence imposed following

his guilty-plea conviction for possession of cocaine with intent

to manufacture cocaine base.   McKenzie argues that the district

court erred by denying him a three-level downward adjustment in

his offense level for acceptance of responsibility.       See U.S.S.G.

§ 3E1.1.

     The defendant bears the burden of demonstrating that he is

entitled to the offense level reduction.       See United States v.

Flucas, 99 F.3d 177, 180 (5th Cir. 1996).      “The entry of a guilty

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10349
                                -2-

plea prior to the commencement of trial is significant evidence

of acceptance of responsibility but does not entitle the

defendant to a reduction as a matter of right.”     United States v.

Rickett, 89 F.3d 224, 227 (5th Cir. 1996); U.S.S.G. § 3E1.1,

comment. (n.3).   In determining whether a defendant has accepted

responsibility for his crime, the district court should consider

whether the defendant has voluntarily terminated or withdrawn

from criminal conduct or associations.    See Flucas, 99 F.3d at

180; U.S.S.G. § 3E1.1, comment. (n.1(b)).

     A very deferential standard of review is applied to a

district court's refusal to credit a defendant's acceptance of

responsibility.   See Rickett, 89 F.3d at 227.    Although McKenzie

timely admitted his guilt, the district court did not err in

determining that McKenzie was not entitled to the downward

adjustment because McKenzie failed to withdraw from criminal

conduct while he was being detained pending sentencing.

McKenzie’s pre-sentence report revealed that during a shakedown

of McKenzie’s cell, marijuana was found concealed in a hair care

container filled with lotion.   In view of the evidence adduced at

the sentencing hearing, the district court’s determination that

McKenzie was in possession of the marijuana was not erroneous.

The judgment of the district court is AFFIRMED.